DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species 5 (Figs. 7-9) in the reply filed on February 26, 2021 is acknowledged. Please note that claims 1-4, 8-16, and 28-30 are not considered generic as they do not pertain to every species. Claims 1 and 29 recites for the diffuser comprising of at least one deflector, which does not pertain to Species 1-4 which has the deflector on the thermal weeder. Claims 2-4, 8-16, and 28 depends on claim 1 and claim 30 depends on claim 29. Claims 12-14 recites rectilinear segments which pertains to Species 6 and 7. Claim 19 recites a hollow body which pertains to Species 8 and 9. Claim 25 depends on claim 19. Claim 20 recites a limiting means capable of limiting the cooling of the air, pertaining to Species 8. Claims 31-33 depends on claim 20. Therefore, the claims examined for Species 5 are 1-11, 14-18, and 28-30.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: nozzle 11 in ¶0094.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 101 in Fig. 9.  


Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is less than 50 words (43 words).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
In ¶0098, “Although not mentioned above these features” should include a comma such that it is “Although not mentioned above, these features”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-11, 14, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Humphrey (WO 91/14363) in view of Nielsen (EP 1,038,440).
	Regarding claim 1, Humphrey teaches (Fig. 1) of a diffuser for a thermal weeder (Abstract, weed-killing device that uses hot air with diffuser 12) which is capable of producing a jet of hot air (Abstract, device creates a jet of hot air through heating elements and out of the diffuser 12) along an axis wherein the diffuser (nozzle 12) is across the hot air jet axis (diffuser 12 is across the hot air jet axis that comes from heater 14 and 15).
Humphrey does not appear to teach of wherein the diffuser comprises at least one deflector arranged across the hot air jet axis so as to deflect hot air radially. 
Nielsen is in the field of thermal weeders and teaches (Fig. 1b) of wherein the diffuser (pipe 3) comprises at least one deflector (guide plate 4) arranged across an axis (located at an axis below the diffuser 3) so as to deflect radially (¶0012, the deflector 4 establishes a radial duct 11 and guides the vapor from diffuser 3 to deflect radially from diffuser 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Humphrey to incorporate the teachings of Nielson to have a deflector arranged across the hot air jet axis so as to deflect hot air radially in order to spread the hot air across a bigger area. 

Regarding claim 2, Humphrey as modified teaches of the invention in claim 1 but does not appear to teach wherein the deflector comprises at least one wall disposed substantially perpendicular to the axis. 
Nielsen is in the field of thermal weeders and teaches (Fig. 1b) of wherein the deflector (4) comprises at least one wall disposed substantially perpendicular to the axis (deflector 4 is horizontally perpendicular to the vertical axis of the diffuser 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Humphrey to incorporate the teachings of Nielsen to have the deflector comprise at least one wall disposed substantially perpendicular to the axis in order to diffuse the hot air across a wide area. 

Regarding claim 4, Humphrey as modified teaches of the invention of claim 1, and further comprising (Fig. 5) a shield (curved plate 35) comprising a first opening (opening by spaced notches 37) adapted to allow ingress of air from the weeder to the inside of the shield (first opening is adapted to allow ingress of air from the diffuser 12 of the weeder to the inside of the shield 35) and a second opening (opening at the bottom of the shield 35) adapted to allow application of said air to an area to be treated (second opening allows application of said air to an area to be treated by diffuser 12), said shield surrounding the deflector (shield 35 surrounds the diffuser 12 and the deflector incorporated from Nielsen).

Regarding claim 7, Humphrey as modified teaches of the invention in claim 5, but does not appear to teach in which the deflector is mounted on the shield. 
Nielsen is in the field of thermal weeders and teaches (Fig. 1b) in which the deflector (4) is mounted on the shield (cover 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Humphrey to incorporate the teachings of Nielsen to have the deflector mounted on the shield in order to make disassembly of the weeder easier. 

	Regarding claim 8, Humphrey as modified teaches of the invention in claim 1, and further comprising (Fig. 5) a bell (curved plate 35) substantially closed to the exclusion of a first opening (bell is substantially closed to the exclusion of a first opening by spaced notches 37) adapted to allow ingress of air from the weeder to the inside of the bell (first opening is adapted to allow ingress of air from the diffuser 12 of the weeder to the inside of the shield 35) and a second opening (opening at the bottom of the shield 35) adapted to allow application of said air to an area to be treated (second opening allows application of said air to an area to be treated by diffuser 12), said bell surrounding the deflector (shield 35 surrounds the diffuser 12 and the deflector incorporated from Nielsen). 
	
Regarding claim 9, Humphrey as modified teaches of the invention in claim 4, but does not appear to teach wherein the second opening has a surface area of at least 50 cm2. 
However, it should be noted that the surface area dimension as claimed does not show criticality as disclosed in the specifications or the drawings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Humphrey to have the second opening have a surface area of at least 50 cm2 in order to control the area that the hot air affects such that it does not unintentionally kill other plants. 

Regarding claim 10, Humphrey as modified teaches of the invention in claim 4, wherein (Fig. 5) the first opening (opening by spaced notches 37) has a shape adapted to allow a removable assembly on a mouth of a weeder, preferably without tools (Page 9 lines 17-21, first opening is shaped to have notches that co-operate with the lip 36 so that the shield may be mounted in the required rotational position without using tools and then in use remain generally in that position). 

Regarding claim 11, Humphrey as modified teaches of the invention in claim 4, and wherein (Fig. 5) the second opening (opening at the bottom of the shield 35) has a periphery lying in a plane (edges of the second opening), so that the periphery can be placed on the ground or another flat surface (periphery can be placed on the ground or another flat surface). 

Regarding claim 14, Humphrey as modified teaches of the invention in claim 4, and wherein (Fig. 5) an axis of the first opening (vertical axis of the first opening) is not parallel to an axis of the second opening (horizontal axis of the second opening). 

Regarding claim 28, Humphrey as modified teaches of the weeder and diffused according to claim 1, and the weeder being preferably of the electric type (Abstract, weeder is powered by an electric generator to power the electric heating elements and electric motor).

Regarding claim 29, Humphrey teaches (Fig. 1) of a method of manufacturing a diffuser for a thermal weeder (Abstract, weed-killing device that uses hot air with diffuser 12) which is capable of producing a jet of hot air along an axis (Abstract, device creates a jet of hot air through heating elements and out of the diffuser 12), the diffuser (nozzle 12) and a shield (curved plate 35) comprising a first opening (opening by spaced notches 37) adapted to allow ingress of air from the weeder to the inside of the shield (first opening is adapted to allow ingress of air from the diffuser 12 of the weeder to the inside of the shield 35) and a second opening (opening at the bottom of the shield 35) adapted to allow application of said air to an area to be treated (second opening allows application of said air to an area to be treated by diffuser 12).
Humphrey does not appear to teach of comprising at least one deflector arranged across the hot air jet axis, so as to deflect hot air radially, said shield surrounding the deflector and the method comprising the steps of: selecting the shape and dimension of the deflector to provide, in use, a desired temperature distribution, say an even temperature distribution across the area to be treated. 
Nielsen is in the field of thermal weeders and teaches (Fig. 1b) of wherein the diffuser (pipe 3) comprises at least one deflector (guide plate 4) arranged across an axis (located at an axis below the diffuser 3) so as to deflect radially (¶0012, the deflector 4 establishes a radial duct 11 and guides the vapor from diffuser 3 to deflect radially from diffuser 3) and a shield (cover 1) and the method comprising the steps of: selecting the shape and dimension of the deflector (4) to provide, in use, a desired temperature distribution, say an even temperature distribution across the area to be treated (¶0012, deflector 4 provides a distribution from the inlet 2 to be discharged diffusely in the shield 1 on which weed 7 to be destroyed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Humphrey to incorporate the teachings of Nielson to have a deflector arranged across the hot air jet axis so as to deflect hot air radially, the shield of Humphrey surrounding the deflector, and selecting the shape and dimension of the deflector to provide a desired temperature distribution in order to spread the hot air across a bigger area.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Humphrey (WO 91/14363) as modified by Nielsen (EP 1,038,440), as applied to claim 1 above, and further in view of Duret (FR 2,823,644).
Regarding claim 3, Humphrey as modified teaches of the invention in claim 1, but does not appear to teach wherein the deflector is circularly symmetric about the axis. 
Duret is in the field of thermal weeders and teaches (Fig. 2) of wherein the deflector (deflector 5) is circularly symmetric about the axis (deflector 5 is circularly symmetric about the axis). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Humphrey as modified by Nielsen to incorporate the teachings of Duret to have a deflector that is circularly symmetric about the axis in order to radially diffuse the hot air.

Claims 5, 6, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Humphrey (WO 91/14363) as modified by Nielsen (EP 1,038,440), as applied to claims 1 and 4 above, and further in view of Han et al. (US 2017/0290325), herein after Han.
Regarding claim 5, Humphrey as modified teaches of the invention of claim 4, but does not appear to teach in which the deflector is carried on the shield such that if the shield is removed from the weeder, the deflector is also removed from the weeder. 
Han is in the field of thermal weeders and teaches (Fig. 13) in which the deflector (burning probe 9 is able to deflect air from the weeder 2) is carried on the shield (cover body 5) such that if the shield (5) is removed from the weeder (2), the deflector (9) is also removed from the weeder (Fig. 13, deflector 9 can be integrally formed with the shield 5 and the shield is detachable to the weeder 2, such that if the shield 5 is removed from the weeder 2, the deflector 9 is also removed from the weeder 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Humphrey to incorporate the teachings of Han to have the deflector carried on the shield in order for easy disassembly of the weeder.  

Regarding claim 6, Humphrey as modified teaches of the invention in claim 5, but does not appear to teach in which the deflector and at least part of the shield are formed of one piece of material. 
Han is in the field of thermal weeders and teaches (Fig. 13) in which the deflector (burning probe 9 is able to deflect air from the weeder) and at least part of the shield (cover body 5) are formed of one piece of material (¶0057, deflector 9 may be formed integrally with the shield 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han to incorporate the teachings of Han to have the deflector and shield formed of one piece of material in order to make disassembly of the weeder easier. 

Regarding claim 15, Humphrey as modified teaches of the invention in claim 4, but does not appear to teach of in which the shield has at least one exit opening, i.e. at least one third opening, defined in a wall of the shield for allowing exit of air from the interior of the shield after application to the area to be treated.  
Han is in the field of thermal weeders and teaches (Fig. 10) of in which the shield (5) has at least one exit opening, i.e. at least one third opening (heat dissipation port 7), defined in a wall of the shield (third opening defined in a wall of the shield 5) for allowing exit of air from the interior of the shield after application to the area to be treated (¶0047, third opening 7 allows air to exit from the interior of the shield 5 after the application to the treated area) in order to regulate the temperature at the first opening (¶0047, air outlet 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Humphrey to incorporate the teachings of Han to have a third opening on the shield in order to regulate the temperature of the first opening as motivated by Han. 

Regarding claim 16, Humphrey as modified teaches of the invention in claim 15, but does not appear to teach in which shape and dimensions of the deflector and the location and dimensions of the at least one exit opening are selected to provide, in use, a desired temperature distribution, say an even temperature distribution, across the area to be treated. 
Han is in the field of thermal weeders and teaches (Fig. 12) of in which shape and dimensions of the deflector (root burning probe 9) and the location and dimensions of the at least one exit opening (Fig. 7, heat dissipation port 7) are selected to provide, in use, a desired temperature distribution, say an even temperature distribution, across the area to be treated (¶0052, deflector 9 and exit opening 7 is for regulating the temperature at an air outlet and within the shield 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Humphrey to incorporate the teachings of Han to have the deflector and exit opening shaped and sized to provide a temperature distribution in order to evenly distribute the heat to kill weeds within the shield and to prevent the shield and deflector from overheating. 

Regarding claim 17, Humphrey as modified teaches of the invention in 1, but does not appear to teach in which the deflector has at least one aperture for allowing air from a weeder therethough. 
Han is in the field of thermal weeders and teaches (Fig. 13) in which the deflector (9) has at least one aperture (air outlet hole 91) for allowing air from a weeder therethough (aperture 91 lets air from the weeder therethough).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Humphrey to incorporate the teachings of Han to have at least one aperture for allowing air from a weeder therethough in order to direct hot air to the center of the shield and to distribute the heat throughout the shield to kill weeds. 

Regarding claim 18, Humphrey as modified teaches of the invention in claim 17 but does not appear to teach in which the at least one aperture is provided towards the center of the deflector. 
Han is in the field of thermal weeders and teaches the at least one aperture (91) is provided towards the center of the deflector (9) (aperture 91 is provided towards the center of the deflector 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Humphrey to incorporate the teachings of Han to have a aperture in the center of the deflector in order to direct hot air to the center of the shield and to distribute the heat throughout the shield to kill weeds. 

Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over Humphrey (WO 91/14363) in view of Nielsen (EP 1,038,440), as applied to claim 29 above, and further in view of Han et al. (US 2017/0290325), herein after Han.
Regarding claim 30, Humphrey as modified teaches of the invention in claim 29 above, but does not appear to teach in which the shield has at least one exit opening defined in a wall of the shield for allowing exit of air from the interior of the shield after application to the area to be treated and the method comprises the step of selecting the location and dimensions of the at least one exit opening in combination with the shape and dimensions of the deflector to provide, in use, a desired temperature distribution, say an even temperature distribution, across the area to be treated. 
Han is in the field of thermal weeders and teaches (Fig. 7) in which the shield (5) has at least one exit opening (heat dissipation port 7) defined in a wall of the shield (third opening defined in a wall of the shield 5) for allowing exit of air from the interior of the shield after application to the area to be treated (¶0047, third opening 7 allows air to exit from the interior of the shield 5 after the application to the treated area) and the method comprises the step of selecting the location and dimensions of the at least one exit opening (7) in combination with the shape and dimensions of the deflector (burning probe 9 is able to deflect air from the weeder) to provide, in use, a desired temperature distribution, say an even temperature distribution, across the area to be treated (¶0052, deflector 9 and exit opening 7 is for regulating the temperature at an air outlet and within the shield 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Humphrey to incorporate the teachings of Han to have an exit opening, wherein the deflector and exit opening are shaped and sized to provide a temperature distribution in order to evenly distribute the heat to kill weeds within the shield and to prevent the shield and deflector from overheating. 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647